Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered January 6, 1988, convicting her of perjury in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by her to an Assistant District Attorney.
Ordered that the judgment is affirmed.
The defendant, without an appointment, voluntarily and entirely on her own initiative came to the District Attorney’s office to discuss her Grand Jury testimony with the Assistant District Attorney who had questioned her before the Grand Jury. Following this conversation, the defendant left the District Attorney’s office. Since a reasonable person in the defendant’s position, innocent of any crime, would have assumed that she was free to leave the ensuing interview with the Assistant District Attorney, a statement that the defendant made at the interview was not the product of a custodial interrogation and hence was properly ruled admissible by the hearing court (see, People v Yukl, 25 NY2d 585, 589, cert denied 400 US 851; People v Arcese, 148 AD2d 460). The fact that the defendant was given her Miranda warnings prior to the interview does not preclude a finding that a reasonable person in her position would have thought she was free to leave (see, People v Oates, 104 AD2d 907; People v Torres, 97 AD2d 802).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Kunzeman, J. R, Kooper, Sullivan and Miller, JJ., concur.